EXHIBIT 10.4


RELEASE OF LIEN




STATE OF TEXAS                                              §
§                      KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF MAVERICK                                  §




That the undersigned, IMPACT INTERNATIONAL, L.L.C., an Oklahoma limited
liability company (“Lender”), and RAMIIILAJ, a Limited Partnership, a Texas
limited partnership, the legal and equitable owners and holders of the following
described promissory note, guaranty, and lien:


(i)           that certain Promissory Note, and any renewals, extensions, and
modifications thereof, in the original principal amount of Six Million Five
Hundred Twenty-Three Thousand Seven Hundred Seventy-Three and 30/100 Dollars
($6,523,773.30), dated May 25, 2004, executed by Tidelands Oil & Gas
Corporation, a Nevada corporation (“Tidelands”), payable to the order of Lender
(the “Note”),


(ii)           that certain Guaranty of Reef Ventures, L.P., a Texas limited
partnership (“Reef”), in favor of Lender, dated May 25, 2004 (the “Guaranty”);
and


(iii)          that certain Deed of Trust, Mortgage, Security Agreement,
Financing Statement and Assignment between Reef and Lender,, dated effective May
25, 2004, recorded in Volume 809, Pages 195-219 of the Official Public Records
of Maverick County, Texas (the “Deed of Trust”);


said Note and Guaranty being secured by the above-described Deed of Trust lien
against the property more particularly described therein (collectively, the
“Property”).


For full and valuable consideration to the undersigned, the receipt of which is
hereby acknowledged, the undersigned have released and discharged, and by these
presents hereby release and discharge, the Property from all liens held by the
undersigned securing the Note and Guaranty.


The undersigned expressly release any and all rights that the undersigned may
now or hereafter have to establish or enforce said lien or liens as security for
the payment of the Note, the Guaranty, and any other or future indebtedness.


EXECUTED this 25th day of March, 2008.




IMPACT INTERNATIONAL, L.L.C.


By:      /s/ James C. Brewer III                        
Name: James C. Brewer III                                                      
Title:   Manager                                           
 
THE STATE OF OKLAHOMA                                §
COUNTY OF OKLAHOME                                      §


This instrument was acknowledged before me this 24th day of March, 2008, by
James C. Brewer III, as Manager of IMPACT INTERNATIONAL, L.L.C., on behalf of
said limited liability company.


/s/ Shelly Martin                        
Notary Public
 
 
29

--------------------------------------------------------------------------------


 
RAMIIILAJ, a Limited Partnership


By:      Hefner Investment Company, its general partner


By:       /s/ James C. Brewer III                           
Name:  James C. Brewer III                                                      
Title:    Vice President                                                      
 




THE STATE OF OKLAHOMA               §
COUNTY OF OKLAHOME                     §


This instrument was acknowledged before me this 24th day of March, 2008, by
James C. Brewer III, as Vice President of Hefner Investment Company, a Texas
corporation, general partner of RAMIIILAJ, a Limited Partnership, a Texas
limited partnership, on behalf of such corporation and such limited partnership.




/s/ Shelly Martin                       
Notary Public




AFTER RECORDING PLEASE RETURN TO:


David J. Cibrian
Strasburger & Price, LLP
300 Convent Street, Suite 900
San Antonio, Texas 78205
 
 
 
 
 
30

--------------------------------------------------------------------------------

